DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  “resin later” should read “resin layer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "wherein an amount of the thickening agent" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 12 depends from claim 4 which does not require a thickening agent.  Note: for prior art purposes the examiner will interpret claim 12 depends from claim 5 which recites a thickening agent. 
Claim 16 recites the limitation "the content of the titanium oxide in the second layer" in lines 1-2. Claim 1 does not recite the titanium oxide is present in the second layer  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
Claim 10 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 4. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 8, 9, 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nabeshima et al. (US 2010/0004561) in view of Zhang et al. “Coatings and Coating Techniques.”
As to claim 1, Nabeshima discloses a medical device (guidewire, see abstract, Fig.) comprising a proximal end (see 1A of Fig.) where the medical device comprises; an elongated 

    PNG
    media_image1.png
    488
    851
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    533
    850
    media_image2.png
    Greyscale

As to claim 8, Nabeshima et al. discloses a medical device (guidewire) comprising; an elongated body (see Fig. 1) and a resin layer covering at least a proximal portion of the elongated body (see 7 of Fig. 2, Fig. 1, 0073), the resin layer comprising a first layer which includes a first fluororesin (see 0073), titanium oxide (see 0073, 0076) and a second layer which is formed on the first layer and includes a second fluororesin (see 8 of Fig 2, 0080). The content of the titanium oxide is 30-40% of the overall layer (see 0076). 
Nabeshima et al. fail to discloses the first resin layer has a polymer dispersant or that the acid value of the dispersant is 20-90 mgKOH/g as required by claims 1 and 8. 
Zhang et al. discloses the use of dispersants to stabilize a dispersion and prevent flocculation of a pigment when using inorganic pigments (see page 3-4 of the supplied copy of translation). Zhang et al. further teaches in the case of titanium oxide, Disperbyk -110 can be used to prevent flocculation (see page 6 of the translation provided by applicant). Zhang et al. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Nabeshima et al. to include the polymer dispersant as taught by Zhang et l. One would have been motivated to do so since Zhang et al. teaches the use of dispersants when using inorganic pigments and further teaches an operable dispersant for titanium oxide, the pigment used in Nabeshima et al., in order to prevent flocculation. 
As to claim 2, Nabeshima et al. discloses the distal end member is about 5-700 mm, preferably 50-500 mm which means that the space between the first and second resin layers found in portion 3 of Fig. 1 would be spaced at least between 50 – 500 mm which overlaps the claimed range of at least 300 mm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As to claim 3, Nabeshima et al. disclose the distal portion has a first elongated portion a second elongated portion and a third elongated portion, the second elongated portion having a tapered shape with increasing diameter toward the proximal end, the resin layers having a distal most end spaced proximal the proximal most end of the second elongated portion (see Fig. 1 below). 

    PNG
    media_image3.png
    409
    617
    media_image3.png
    Greyscale


As to claims 5 and 11, Nabeshima et al. fails to teach the use of a thickening agent in the first resin layer as required by the claim. Zhang et al. states the rheological properties of the coating is important. Zhang et al. states that thixotropic properties can be controlled to improve anti-settling pigment properties. Zhang et al. further stats that this can be controlled by using a rheology additive (See Rheological additive section, page 11 of provided translation). It would have been obvious to one having ordinary skill in the art to include a thickening agent in the resin composition of Nabeshima et al. in order to optimize the quality of the final coating. 
As to claim 9, Zhang et al. states the acid value is 53 mgKOH/g (see Table 5-1).
As to claim 12 the amount of thickening agent would be a result effective variable, controlling the overall properties of the coating. It would have been obvious to one having ordinary skill in the art to use the claimed range of thickening agent through routine 
As to claim 13, the first and second fluororesin can be PTFE or FEP (see 0075 and 0080 of Nabeshima et al.). 
As to claim 14, the thickness of the first resin layer is 0.002 – 0.015 mm (2 – 15 microns see 0078 of Nabeshima et al.).
As to claim 15, Nabeshima et al. states the thickness of the first and second resin layers ca be 0.002 – 0.015 mm each which would mean the overall thickness of the resin layer is 0.004 – 0.03 mm ( 4 – 30 microns, see 0078 and 0082). 
As to claim 16, Nabeshima et al. discloses  first layer (8 of Fig. 2) and a second resin layer (9A of Fig 2). They both are formed of fluororesin (PTFE or FEP, see 0080 and 0086). The second layer has a pigment content of 3-5% (see 0087) which overlaps the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As to claim 17, Nabeshima et al. states the medical device is a guidewire (see abstract). 
As to claims 18 and 19, Nabeshima et al. discloses the distal end member is about 5-700 mm, preferably 50-500 mm which means that the space between the first and second resin layers found in portion 3 of Fig. 1 would be spaced at least between 50 – 500 mm which overlaps the claimed range of at least 300 mm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 4, 10  and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nabeshima et al. (US 2010/0004561) in view of Zhang et al. “Coatings and Coating Techniques” as applied to claim 1 above and further in view of BYK “DISPERBYK-110 – Product Data”.

Nabeshima et al. and Zhang et al. fail to disclose the amount of polymer dispersant as  required by claim 4.
BYK discloses that the recommended amount of DISPERBYK-110	 when the pigment is titanium dioxide is 2-4% (see Recommended levels). 
It would have been obvious to one having ordinary skill in the art to modify the process of Nabeshima et al. and Zhang et al. to include using the claimed amount of dispersant as taught by BYK. One would have been motivated to do so since both are directed to use of DISPERBYK-110 with titanium dioxide while BYK further teaches the recommended amounts of dispersant. 
As to claim 12 the amount of thickening agent would be a result effective variable, controlling the overall properties of the coating. It would have been obvious to one having ordinary skill in the art to use the claimed range of thickening agent through routine experimentation in order to optimize the viscosity of the coating material to form a desired coating. 

Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nabeshima et al. (US 2010/0004561) in view of Zhang et al. “Coatings and Coating Techniques” and BYK “DISPERBYK-110 – Product Data” as applied to claim 4 above, further in view of BYK “ANTI-TERRA-204” (BYK-2).
The teachings of Nabeshima et al. , Zhang et al. and BYK are as applied to claim 4 are as stated above 
Nabeshima et al. , Zhang et al. and BYK fail to disclose using the claimed dispersant as required by claims 6-7. 
BYK-2 discloses controlling flocculating and preventing inorganic pigments from settling using a dispersant of polycarboxylic acid salt of polyamine amides. BYK-2 states the acid value 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the dispersant of BYK-2 in the composition of Nabeshima et al. One would have been motivated to do so since Zhang et al. teaches the use of dispersants when using inorganic pigments and BYK-2 further teaches an operable dispersant for titanium oxide, the pigment used in Nabeshima et al., in order to prevent flocculation. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nabeshima et al. (US 2010/0004561) in view of Zhang et al. “Coatings and Coating Techniques” and Maeda et al. (JP 2015100664)
As to claim 20, Nabeshima et al. a medical device (guidewire, see abstract) comprising a proximal end (see 1A of Fig.) where the medical device comprises; an elongated body possessing a distal most end extending from the distal most end of the elongated body towards the proximal end of the elongated body (see Fig. 1, 0025); a first resin layer covering the proximal portion of the elongated body and not the distal portion (see 7 of Fig. 2, Fig. 1, 0073) , the first resin having a composition including a first fluororesin (see 0075), and  titanium oxide (see 0076); a second resin covering the first resin and not covering the distal portion of the elongated body (8 of Fig. 2 and see 3 of Fig. 1, 0073, 0080), the second resin layer having a composition that includes a fluororesin (see 0080).
Nabeshima et al. does not disclose the layers are formed by applying a coating solution and then baking the coated elongated body to a temperature that is equal to or higher than a melting point of the first fluororesin and the second fluororesin or the sue of a dispersant  as required by claim 20. 
Nabeshima et al. does state that members 9A are formed by spraying or dipping the coating liquid of resin material with the pigments therein and then drying the liquid (see 0112). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Nabeshima et al. to include the process of applying the resin layer as taught by Maeda et al. One would have been motivated to do so since both are directed to forming a guidewire that has a desired sliding properties and visibility and Maeda et al. discloses an operable method of forming the resin layer over the wire substrate. 
Zhang et al. discloses the use of dispersants to stabilize a dispersion and prevent flocculation of a pigment when using inorganic pigments (see page 3-4 of the supplied copy of translation). Zhang et al. further teaches in the case of titanium oxide, Disperbyk -110 can be used to prevent flocculation (see page 6 of the translation provided by applicant). Zhang et al. states that Disperbyk-110 is a polymer dispersant that has an acid content of 53 mgKOH/g (see Table 5-1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Nabeshima et al. to include the polymer dispersant as taught by Zhang et l. One would have been motivated to do so since Zhang et al. teaches the use of dispersants when using inorganic pigments and further teaches an operable dispersant for titanium oxide, the pigment used in Nabeshima et al., in order to prevent flocculation. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715